             Case 1:16-cv-11205-PBS Document 115 Filed 10/26/18 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS
____________________________________
                                        )
MARCOS DaSILVA and MATTEUS              )
 FERREIRA, on behalf of themselves      )
and all others similarly situated,      )
                                        )
Plaintiffs,                             )     Case No. 16-cv-11205-PBS
                                        )
v.                                      )
                                        )
BORDER TRANSFER OF MA, INC.             )
And PATRICK MCCLUSKEY,                  )
                                        )
Defendants.                             )
____________________________________)



                                 PLAINTIFFS’ MOTION TO STRIKE
                             THE TESTIMONY OF THOMAS N. HUBBARD

           Plaintiffs, on behalf of themselves and a certified class of others similarly situated, have

asserted wage claims against Defendants Border Transfer of MA, Inc. and Patrick McClusky

(“BTMI”) under the Massachusetts Wage Act. BTMI has moved for summary judgment

regarding the employment status of one class member, Humberto Chantre, claiming that he did

not personally provide delivery services for BTMI. In support of that motion, BTMI has

submitted purported expert testimony by Thomas N. Hubbard who opines that economically the

plaintiffs appear to be independent contractors, not employees. 1 Hubbard’s opinion is

inadmissible because 1) his status as an expert witness was not timely disclosed to the plaintiffs

in response to interrogatories; 2) his testimony is unsworn and on legal and factual subjects




1
    Plaintiffs of course deny the assertions made in Hubbard’s report.

                                                            1
         Case 1:16-cv-11205-PBS Document 115 Filed 10/26/18 Page 2 of 2




unsuited for expert testimony, which renders it as inadmissible hearsay; and 3) the testimony is

irrelevant as used to support the motion for summary judgment.

       Plaintiffs now move under Federal Rules of Civil Procedure 26(e) and 37(c)(1) as well as

Federal Rule of Evidence 702 to exclude Hubbard’s testimony for these three dispositive reasons

and they seek costs for being required to address this issue. A memorandum of law in support of

Plaintiffs’ motion is being filed concurrently with this motion.




                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 26, 2018, the foregoing document was filed

electronically through the ECF System and is available for viewing and downloading from the

ECF System, that it will be sent electronically to counsel of record identified as registered

participants on the Notice of Electronic Filing.



                                                       /s/ Harold L. Lichten
                                                       Attorney for Plaintiffs


                             CERTIFICATE OF CONFERENCE

       I hereby certify that I conferred with counsel for Defendants on October 26, 2018, and

the Defendants do not assent to this motion.

                                                       /s/ Harold L. Lichten
                                                       Attorney for Plaintiffs




                                                   2
